PER CURIAM.
In this case the trial judge entered a “Judgment on the Pleadings” after a hearing on the defendants’ motion to dismiss. Although the judgment was misnomered, we treat it for what it actually is— a judgment of dismissal with prejudice. The plaintiffs below twice failed to state a viable cause of action and have not suggested one in their argument on appeal.
We affirm on the authority of Stelzel v. South Indian River Water Control District, 486 So.2d 65 (Fla. 4th DCA 1986) and *118Smith v. Tynes, 412 So.2d 925 (Fla. 1st DCA 1982).
AFFIRMED.
DAUKSCH and COBB, JJ., concur.
JACOBUS, B.W., Associate Judge, dissents, with opinion.